Title: From Alexander Hamilton to William Short, 23 June 1792
From: Hamilton, Alexander
To: Short, William



Treasury DepartmentJune 23rd. 1792.
Sir

After closing my letter to you of the 14th. instant, the Comptroller, to whom I had submitted for examination the statement of the French Treasury transmitted by you, made some communications to me on that subject, of which copies are here enclosed for your information.
My own observations upon it must necessairly be reserved for another opportunity, as Mr. Pinkney who will take charge of my letters is to embark for London to day.
With consideration and esteem   I am Sir   Your Obedt. Servant
Alexander Hamilton
Wm. Short Esqr.Minister Resident of the UnitedStates at the Hague.
